UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    ARIEN SHERMAN,

                         Plaintiff,

                         v.                             Case No. 1:18-cv-00826 (TNM)

    JEFF SESSIONS,

                         Defendant.


                                 MEMORANDUM AND ORDER

        The Court dismissed Petitioner Arien Sherman’s petition for a writ of habeas corpus for

lack of subject matter jurisdiction. Order, ECF No. 3 (April 17, 2018). This matter has come

before the Court on the petitioner’s Motion to Alter and/or Amend Judgment Pursuant to Federal

Rule of Civil Procedure 59(e); and Motion for Default Summary Judgment for a Writ of Habeas

Corpus Pursuant to Federal Rule of Civil Procedure 56; and Motion to Amend Findings and

Conclusions of Law Pursuant to Federal Rule of Civil Procedure 52(b), ECF No. 4; and a

Petition for Mandamus, asking the Chief Judge to compel this Court to exercise jurisdiction over

Mr. Sherman’s habeas claim. ECF No. 5. The Chief Judge does not have authority to review the

decisions of fellow district judges, 1 so the Court treats the petitioner’s motions collectively as a




1
   Schneider v. Herter, 283 F.2d 368, 370 (D.C. Cir. 1960) (“The ordinary method of correcting
trial court error is by appeal under applicable statutory provisions; and when an extraordinary
method is appropriate it is by application to an appellate court, either the Supreme Court or the
Court of Appeals, I do not in the abstract decide which, for a writ. A motion to the Chief Judge
is neither . . . .”); see also In re McBryde, 117 F.3d 208, 225-26 (5th Cir. 1997) (“implicit in
[Article III’s] grant of power is the limitation that the chief judge cannot sit as a quasi-appellate
court and review the decisions of other judges in the district.”).
motion under Rule 59(e), which “provides a vehicle for reconsideration of final judgments.”

Hentif v. Obama, 883 F. Supp. 2d 97, 100 (D.D.C. 2012).

       A motion under Rule 59(e) “need not be granted unless the district court finds that there

is an intervening change of controlling law, the availability of new evidence, or the need to

correct a clear error or prevent manifest injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208

(D.C. Cir. 1996). It is “not a second opportunity to present argument upon which the Court has

already ruled, nor is it a means to bring before the Court theories or arguments that could have

been advanced earlier.” W.C. & A.N. Miller Cos. v. United States, 173 F.R.D. 1, 3 (D.D.C.

1997), aff’d sub nom. Hicks v. United States, No. 99-5010, 1999 WL 414253 (D.C. Cir. May 17,

1999) (per curiam). Here, the petitioner offers the same arguments as the original petition for

habeas corpus. As I noted in the dismissal of that petition, the proper respondent in this case is

his immediate custodian, the Warden of FCI Terminal Island in California. See Rumsfeld v.

Padilla, 542 U.S. 426, 434-35 (2004); Day v. Trump, 860 F.3d 686, 689 (D.C. Cir. 2017).

Nothing has changed this crucial fact. This Court accordingly lacks jurisdiction, and the relief

that Mr. Sherman seeks under Rule 59(e) is not warranted.

       Accordingly, it is hereby ORDERED that the petitioner’s Motion to Alter and/or Amend

Judgment Pursuant to Federal Rule of Civil Procedure 59(e); Motion for Default Summary

Judgment for a Writ of Habeas Corpus Pursuant to Federal Rule of Civil Procedure 56; Motion

to Amend Findings and Conclusions of Law Pursuant to Federal Rule of Civil Procedure 52(b),

ECF No. 4; and Petition for Mandamus, ECF No. 5, are DENIED.

       SO ORDERED.
                                                                         2018.07.30
                                                                         12:15:07 -04'00'
Dated: July 30, 2018                                  TREVOR N. MCFADDEN
                                                      United States District Judge



                                                 2